WASHINGTON, Circuit Justice.
The time when the false oath was taken, is not sufficiently alleged. The indictment states, that the indictment against Hutton was found at a circuit court held on the 11th October, 1808, before BUSHROD WASHINGTON and RICHARD PETERS; that Hutton, against whom it was found, being in due form arraigned upon the indictment, (not saying when,) pleaded not guilty, and issue being joined, Hutton was put on his trial, (not saying on what day,) and was tried. The “then and there,” afterwards mentioned as to the evi-dene of Bowman, plainly refers to the trial, but that has no time to refer to. In the case of Rex v. Aylett [1 Term R. 63], the day on which the cause was heard, and when the oath was taken, is expressly stated. In the case of Rex v. Dowlin [5 Term R. 311], the indictment stated, that Kimber was tried on the 7th June, on an indictment, then and there depending against him, and that Dow-lin. on said trial, on said 7th June, took a false oath, &c. For this reason, therefore, the judgment must be arrested.